DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/22 has been entered.

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides new art rejections below necessitated by the current amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,558,925 B1. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined in the table below.
16/726101 – this application
US 10,558,925 B1 – issued patent
21. A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:
1. A computer program product for implementing an online demand prediction framework, stored on a non-transitory computer readable medium, the program product comprising instructions that when executed on one or more computers cause the one or more computers to:
retrieve a demand model configured to learn temporal patterns representing sequences of states of an input data stream representing a time series of demand data associated with offers for goods, services, or experiences purchased via an electronic instrument;

provide a hierarchical temporal memory (HTM) demand model configured to programmatically learn temporal patterns representing sequences of states of at least one input data stream representing a first time series of data collected from a set of data sources representing demand, the set of data sources comprising a plurality of unique data types, wherein a unique data type is one of bookings from deal pages, retail sales, and user clickstream data representing numbers of clicks from deal pages, wherein deal pages offer electronic instruments for purchase, and

wherein an electronic instrument may be used toward at least a portion of a future purchase of particular goods, services, or experiences;
simultaneously generate, using the demand model, a plurality of predictions of future states of the input data stream, wherein each prediction of the plurality of predictions is associated with a different unique data type and a particular time step in a future time sequence,wherein the demand model comprises a plurality of layers arranged in a hierarchy, and wherein each layer in the hierarchy is configured based on a respectively distinct sequence of patterns for processing at least one or more clickstream portions of the input data stream,and wherein the one or more clickstream data portions represent one or more user interactions with respect to the one or more electronic instruments
simultaneously generate, using the HTM, a set of predictions of future states of the input data stream, wherein each prediction of the set of predictions is associated with a different unique data type of the plurality of unique data types and a particular time step in a future time sequence;[From the first limitation of claim 1]provide a hierarchical temporal memory (HTM) demand model configured to programmatically learn temporal patterns representing sequences of states of at least one input data stream representing a first time series of data collected from a set of data sources representing demand[From above in claim 1] wherein a unique data type is one of bookings from deal pages, retail sales, and user clickstream data representing numbers of clicks from deal pages, wherein deal pages offer electronic instruments for purchase, and

generate, using the HTM, an overall prediction representative of requests for electronic instruments based on the generated set of predictions; and
adjust a forecasted demand associated with the goods, services, or experiences based at least on the plurality of predictions of the future states of the input data stream.
adjust a forecasted demand for the electronic instruments based at least on the overall prediction.
As illustrated above, each limitation in claim 21 of this application has a corresponding equivalent or broader limitation in claim 1 of the issued ‘925 patent. Thus, claim 1 of the issued patent anticipates claim 21 in this application. There is a similar correspondence with independent claims 32 and 37 of this application.


The correspondence in the dependent claims is illustrated in the table below.
16/726101 – this application
US 10,558,925 B1 – issued patent
22. The system of claim 21, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to:
transmit the forecasted demand to a supply identification module associated with a merchant database.

[Although Hawkins does not explicitly disclose the further limitations of claim 22, they would have been an obvious extension of claim 21. The analysis in the §103 rejection of claim 22 infra applies equally here.]
23. The system of claim 21, wherein the time series of demand data is a first time series of demand data, and wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to:
receive a new input data stream representing second time series of demand data configured based on a combination of attributes; and
generate, using the demand model, a second set of predictions of future states of the new input data stream.
2. The program product of claim 1, the program product further comprising instructions that when executed on one or more computers cause the one or more computers to:

receive a new input data stream representing a second time series of data collected from at least one of the set of data sources; and
generate, using the HTM, a second set of predictions of future states of the new input data stream.
24. The system of claim 21, wherein the demand model comprises a plurality of layers arranged in a hierarchy, and wherein each layer in the hierarchy comprises an interconnection to a parent layer in the hierarchy.
16. The computer program product of claim 1, wherein the hierarchical temporal network (HTM) demand model comprises a plurality of layers arranged in a hierarchy such that each layer in the hierarchy has interconnections to its parent layer in the hierarchy.
25. The system of claim 24, wherein a bottom layer of the hierarchy receives the input data stream, wherein the bottom layer generates patterns based on the input data stream, and wherein the patterns are provided as inputs to the parent layer.
17. The computer program product of claim 16, wherein the at least one input data stream is received by a bottom layer in the hierarchy and patterns generated by the bottom layer based on the at least one input data stream are inputs to a parent layer to the bottom layer.
26. The system of claim 24, wherein respective layers of the plurality of layers arranged in the hierarchy store a respective model of a sequencing of input patterns received by the respective layers.
(from claim 1) provide a hierarchical temporal memory (HTM) demand model configured to programmatically learn temporal patterns representing sequences of states of at least one input data stream representing a first time series of data collected from a set of data sources representing demand, the set of data sources comprising a plurality of unique data types,
27. The system of claim 21, wherein the demand model is configured to learn the temporal patterns using a cortical learning algorithm.
4. The program product of claim 1, wherein the HTM is configured to learn the temporal patterns using a cortical learning algorithm.
28. The system of claim 21, wherein the demand model is configured to modify at least one temporal pattern from the temporal patterns.
5. The program product of claim 4, wherein learning temporal patterns comprises:modifying at least one stored temporal pattern.
29. The system of claim 21, wherein the demand model is configured to store at least one new temporal pattern from the temporal patterns.
6. The program product of claim 4, wherein learning temporal patterns comprises:storing at least one new temporal pattern.
30. The system of claim 21, wherein each prediction of the plurality of predictions is associated with an error score.
7. The program product of claim 4, wherein each of the set of predictions is associated with at least one metric.8. The program product of claim 7, wherein the metric is an error score.
31. The system of claim 21, wherein each prediction of the plurality of predictions is associated with an anomaly score.
7. The program product of claim 4, wherein each of the set of predictions is associated with at least one metric.9. The program product of claim 7, wherein the metric is an anomaly score.
41. The system of claim 21, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: adjust formatting of the one or more portions of the input data stream provided to the plurality of layers of the demand model based at least on one or more attributes related to the goods, services, or experiences.
[The ‘925 patent does not discloses this limitation; however, the Hawkins reference discloses this limitation as outlined in the §103 rejections infra. The obviousness analysis of claim 21 applies equally to the combination of ‘925 and Hawkins.]
As illustrated above, each limitation in dependent claims 22-31 of this application has a corresponding equivalent or broader limitation in one or more dependent claims of the issued ‘925 patent. Thus, the claims of the issued patent anticipate claims 22-31 in this application. There is a similar correspondence with dependent claims 33-36 and 38-40.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Hawkins, primary reference. (US 8,504,570 B2)
Crossan (US 2014/0365327 A1)
Gabrielsson (Gabrielsson P, König R, Johansson U. Hierarchical Temporal Memory-based algorithmic trading of financial markets. In2012 IEEE Conference on Computational Intelligence for Financial Engineering & Economics (CIFEr) 2012 Mar 29 (pp. 1-8). IEEE.)
Hawkins-PGP (US 2015/0127595 A1)

Claims 21-26, 28-30 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins and Gabrielsson.
Regarding claims 21, 32, and 37, Hawkins discloses a system, (and a related method and computer program product) comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:
Col. 4, line 22 et seq.: “Embodiments also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium”. (Emphasis added.)
retrieve a demand model configured to learn temporal patterns representing sequences of states of an input data stream representing a time series of demand data associated with offers for goods, services, or experiences purchased via an electronic instrument;
Col. 7, line 61 et seq.: “In one embodiment, one or more STMSs receive input data representing images, Videos, audio signals, sensor signals, data related to network traffic, financial transaction data, communication signals (e.g., emails, text messages and instant messages), documents, insurance records, biometric 65 information, parameters for manufacturing process (e.g., semiconductor fabrication parameters), inventory patterns ...”Col. 8, line 4 et seq.: The STMS may process such inputs and produce an output representing, among others... prediction of a trend in financial market ... predicted inventory ... web analytics (e.g., predicting which link or advertisement that users are likely to click) ... prediction of sales ... in a future time period”. (Emphasis added.)
simultaneously generate, using the demand model, a plurality of predictions of future states of the input data stream, wherein each prediction of the plurality of predictions is associated with a different unique data type and a particular time step in a future time sequence ...
Col. 10, line 33 et seq.: “Each STMS in the automated search system 300 analyzes, learns and makes predictions based on different perspectives of input data depending on the configuration of the encoders 320 and the processing nodes 340. ASTMS may identify and learn different relationships in data 305 than a different STMS (e.g., a combination of processing node 340B and encoder 340B) due to different coding schemes and configurations (e.g., various node parameters). By analyzing, leaning and making predictions on different perspectives of input data, multiple STMSs may identify different patterns and sequences in the input data, and produce useful predictions that would otherwise not be available by using a single STMS.”See also col. 8, line 4 et seq., reproduced above. The Examiner interprets “different unique data type[s]” as encompassing web links, clicks on specific advertisements, and sales predictions for particular products.
adjust a forecasted demand associated with the goods, services, or experiences based at least on the plurality of predictions of the future states of the input data stream.
Col. 4, line 64 et seq.: “In one embodiment, the coding schemes are iteratively modified to increase the performance of the STMS for a given data set.” (Emphasis added.)Col. 5, line 10 et seq.: “In one embodiment, the predictive performance of the STMS is assessed by comparing predicted input data with actual input data for one or more time steps.”
Gabrielsson discloses the following further limitation which Hawkins does not disclose:
...wherein the demand model comprises a plurality of layers arranged in a hierarchy, and wherein each layer in the hierarchy is configured based on a respectively distinct sequence of patterns for processing at least one or more ... data portions of the input data stream ...
P. 7, sec. VI(A) “The results show that the Hierarchical Temporal Memory (HTM) technology can be used together with a feature vector of technical indicators, following a simple buy-and-hold trading strategy, to create a profitable trading algorithm for financial markets. With a good choice of HTM parameter values the classifiers adapted well to novel data with a minor decrease in performance, suggesting that HTMs generalize well if designed appropriately. Indeed, the HTMs learned spatial and temporal patterns in the financial time-series, applicable across market trends. From this initial study, it is obvious that the HTM technology is a strong contender for financial time series forecasting.” The Examiner notes that the input data is time-series data, i.e. streaming data.See also p. 5, fig. 3, illustrating an HTM comprising a plurality of layers.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the HTM forecasting system of Gabrielsson to the problem of time-series pattern detection and forecasting outlined in Hawkins. As illustrated in the passage of p. 7 reproduced above, HTMs can generate accurate enough time-series predictions to yield a profitable trading algorithm. Furthermore, Hawkins cites several non-patent literature documents pertaining to HTMs. See e.g. p. 2, citing Bobier, Csapo, Demeris and Ding reference. Both disclosures pertain to time-series forecasting using machine learning.

Crossan discloses the following further limitation which neither Hawkins nor Gabrielsson discloses:
... processing at least one or more clickstream data ... wherein the one or more clickstream data portions represent one or more user interactions with respect to the one or more electronic instruments
[0047] "Alternatively, a predicted click-through probability can be generated for each response to determine which of the responses or offers are most likely to be accepted or reviewed by the requesting user." (Emphasis added.)See also [0064] “In some instances, at least a portion of the response and/or offer can be automatically generated. Such as by inserting product information, discounts, and coupons into the offer once a particular good or service is selected for the response.” (Emphasis added.)The Examiner interprets “electronic instruments” in view of the written description at [0021]: “As used herein, the term "instrument" may be used, without limitation, to refer to any type of gift card, tender, electronic certificate, medium of exchange, voucher, or the like that embodies the terms of the promotion from which the instrument resulted and may be used toward at least a portion of the purchase, acquisition, procurement, consumption or the like of goods, services and/or experiences.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the combined system of Hawkins/Gabrielsson for predicting demand in time-series data to the problem of click-through rate prediction for ‘electronic instruments’ (e.g. offers) as identified by Crossan. Both Hawkins and Crossan pertain to demand modeling. At the time of filing, forecasting the actual cost and value of real-time offers and deals (and more broadly web advertisements in general) was an important business problem, which was likely the motivation for the development of the techniques described by Crossan. By combining the teachings of these disclosures, a person of ordinary skill could have likely achieved improved forecast accuracy compared with other techniques. These forecasts would in turn provide for improved pricing for buying or selling offer/deal impressions for the purpose of managing a marketing budget.

Retarding claim 22, Hawkins discloses its further limitation wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to:
transmit the forecasted demand to a supply identification module associated with a merchant database.
Col. 13: “In such an embodiment, the STMS interface 560 converts the configuration information 315 for transmission over a network to the desired computing device.” (Emphasis added.)
Although Hawkins discloses transmission of information over a network to another computing device, it does not disclose forecasted demand (i.e. the predictions output by the prediction models). At the time of filing, it would have been obvious to a person of ordinary skill to transmit this information to merchants (e.g. retailers) so they could make appropriate plans, e.g. by purchasing sufficient inventory or making appropriate staffing decisions.

Regarding claims 23, 34 and 39, Hawkins discloses the further limitation wherein the time series of demand data is a first time series of demand data, and wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to:
receive a new input data stream representing second time series of demand data configured based on a combination of attributes; and
Col. 7, line 61 et seq.: “In one embodiment, one or more STMSs receive input data representing images, Videos, audio signals, sensor signals, data related to network traffic, financial transaction data, communication signals (e.g., emails, text messages and instant messages), documents, insurance records, biometric 65 information, parameters for manufacturing process (e.g., semiconductor fabrication parameters), inventory patterns ...” (Emphasis added.)
generate, using the demand model, a second set of predictions of future states of the new input data stream.
Col. 8, line 4 et seq.: The STMS may process such inputs and produce an output representing, among others... prediction of a trend in financial market ... predicted inventory ... web analytics (e.g., predicting which link or advertisement that users are likely to click) ... prediction of sales ... in a future time period”. (Emphasis added.)

Regarding claim 24, Hawkins discloses its further limitation wherein each layer in the hierarchy comprises an interconnection to a parent layer in the hierarchy.
Col. 7, lines 2-16, describing hierarchical temporal memory systems. See also figs. 1B and 2 (reproduced below).

    PNG
    media_image1.png
    637
    899
    media_image1.png
    Greyscale

Regarding claim 25, Hawkins discloses its further limitation wherein a bottom layer of the hierarchy receives the input data stream, wherein the bottom layer generates patterns based on the input data stream, and wherein the patterns are provided as inputs to the parent layer.
Col. 7, lines 17-32, describing hierarchical temporal memory systems. See also figs. 1B and 2. See also fig. 2.

Regarding claims 26, 36 and 40, Hawkins discloses the further limitation wherein respective layers of the plurality of layers arranged in the hierarchy store a respective model of the respectively distinct sequence of temporal patterns.
Col. 7, lines 17-32, describing hierarchical temporal memory systems. See also figs. 1B and 2.

Regarding claim 28, Hawkins discloses its further limitation wherein the demand model is configured to modify at least one temporal pattern from the temporal patterns.
Col. 11, lines 41 et seq.: “[I]f the experiments do not satisfy the predetermined criteria, the coding schemes and parameters are updated 460 based on the evaluation.”

Regarding claim 29, Hawkins discloses its further limitation wherein the demand model is configured to store at least one new temporal pattern from the temporal patterns.
Col. 13, lines 28 et seq.: In one embodiment, user input 312 includes information to facilitate the automated search system 300 to learn and identify patterns and sequences in the input data.Col. 5, lines 30 et seq.: The STMS stores temporal relationships in sequences of spatial patterns and generates useful information based on the stored relationships.

Regarding claim 30, Hawkins discloses its further limitation wherein each prediction of the plurality of predictions is associated with an error score.
Col. 11, lines 35 et seq.: “If it is determined 460 that the experiments satisfy predetermined criteria (e.g., reaching a limit of allocated computer time, or accuracy above a particular threshold), a desired predictive model (in the form of the coding scheme used by the encoder and the associated processing node configuration and parameters) is obtained and the process ends.”
Regarding claims 33 and 38, Hawkins discloses the further limitation comprising:
collecting the time series of demand data from a set of data sources comprising a plurality of unique data types.
Col. 12, lines 21 et seq.: “The external data source 510 may include point of sale (POS) devices, web resources, sensor signals and data provided by users or data vendors.”

Regarding claim 35, Hawkins discloses its further limitation comprising:
receiving the input data stream via a bottom layer of a plurality of layers arranged in a hierarchy associated with the demand model;
Col. 7, lines 2-16, describing hierarchical temporal memory systems. See also figs. 1B and 2.Fig. 2, reproduced below.

    PNG
    media_image1.png
    637
    899
    media_image1.png
    Greyscale


generating, via the bottom layer, patterns based on the input data stream; and
See fig. 2, reproduced above.
providing the patterns as inputs to a parent layer of the plurality of layers.
See fig. 2, reproduced above.

Regarding claim 41, Hawkins discloses its further limitation wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: adjust formatting of the one or more portions of the input data stream provided to the plurality of layers of the demand model based at least on one or more attributes related to the goods, services, or experiences.

Col. 2, lines 57 et seq.: “Embodiments relate to encoding various types of data into a distributed representation format for processing by a STMS. Input data to the STMS may be in a format incompatible for processing by STMS. Hence, an encoder receives the input data in a raw form and converts the input data into a distributed representation form.” (Emphasis added.)Col. 7, line 61 - col. 8, line 4: “In one embodiment, one or more STMSs receive input data representing images, Videos, audio signals, sensor signals, data related to network traffic, financial transaction data, communication signals (e.g., emails, text messages and instant messages), documents, insurance records, biometric 65 information, parameters for manufacturing process (e.g., semiconductor fabrication parameters), inventory patterns, energy or power usage patterns, data representing genes, results of Scientific experiments or parameters associated with operation of a machine (e.g., vehicle operation) and medical treatment data.” (Emphasis added.)

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, Gabrielsson and Hawkins-PGP.
Regarding claim 27, Hawkins-PGP discloses its further limitation which Hawkins does not seem to disclose wherein the demand model is configured to learn the temporal patterns using a cortical learning algorithm.
[0017] “In one embodiment, the predictive algorithm generates the prediction using a hierarchical temporal memory (HTM) algorithm or cortical learning algorithm.” (Emphasis added.)
At the time of filing it would have been obvious to one of ordinary skill to have modified Hawkins/Gabrielsson to incorporate the teachings of Hawkins-PGPub. The motivation for doing so is that a cortical learning algorithm is able to learn continuously from each new input pattern, therefore no separate interference mode is necessary. During interference, HTM tries to match the stream of inputs to fragments of previously learned sequences. This allows each HTM region to be constantly predicting the likely continuation of the recognized sequences. Therefore, it would have been obvious to combine Hawkins/Gabrielsson and Hawkins-PGPub to obtain the invention claimed. Hawkins, Gabrielsson and Hawkins-PGPub are analogous art because each implement forecasting methods.

Regarding claim 31, Hawkins-PGP discloses its further limitation which Hawkins does not seem to disclose wherein each prediction of the plurality of predictions is associated with an anomaly score.
[O008]: "An anomaly score representing likelihood that the target system is in an anomalous state is generated based on the current accuracy score by referencing an anomaly model. The anomaly model represents anticipated range or distribution of accuracy of predictions made by the predictive model."
The obviousness analysis of claim 27 applies equally here.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Chaudhari discloses, inter alia, a system for demand forecasting using hierarchical recurrent neural networks. See p. 20. (Chaudhari NS, Yuan XM. Demand forecasting of short life span products: Issues, challenges, and use of soft computing techniques. In Handbook of Computational Intelligence in Manufacturing and Production Management 2008, pp. 124-143. IGI Global.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124